Citation Nr: 0626810	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for bilateral tinnitus, to include separate 
evaluations for each ear.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
1988 and from July 1988 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran disagrees with the initial evaluation of 10 
percent for bilateral tinnitus.  Specifically, he seeks a 
separate 10 percent evaluation for each ear.  The RO denied 
the veteran's request because, under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.

In the case of Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) the U.S. Court of Appeals for Veterans Claims (CAVC) 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's bilateral tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus of each ear, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

VA's notice and duty to assist provisions codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006) have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002). 


ORDER

An initial schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


